UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7785


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL GILBERT, a/k/a Tracy, a/k/a Roy Smith,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:97-cr-00352-REP-2)


Submitted: November 18, 2020                                 Decided: December 3, 2020


Before AGEE and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant Federal Public
Defender, Robert J. Wagner, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. G. Zachary
Terwilliger, United States Attorney, Alexandria, Virginia, Richard D. Cooke, Assistant
United States Attorney, Stephen W. Miller, Assistant United States Attorneys, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Gilbert appeals from the district court’s order denying his motion for a

reduction in his sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194. On appeal, he contends that the district court abused its

discretion by failing to recalculate the Guidelines range prior to denying his motion. When

the district court decided Gilbert’s motion, it did not have the benefit of our recent decision

in United States v. Chambers, 956 F.3d 667, 672 (4th Cir. 2020) (holding that the district

court must recalculate Guidelines range when considering sentence reduction under First

Step Act). Accordingly, we vacate the district court’s order and remand for further

proceedings in light of Chambers. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                              VACATED AND REMANDED




                                              2